Citation Nr: 0917469	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for hearing loss in the 
right ear.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989 
and from October 2001 to September 2002; and he had various 
periods of active duty for training (ACDUTRA) and inactive duty 
for training (INACDUTRA) in Navy Reserves.

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from an April 2005 rating decision in which 
the RO denied service connection for bilateral hearing loss.  
In December 2007, the case was remanded for additional 
development.  It is now before the Board for further appellate 
consideration.  In light of the Board's decision to grant 
service connection for hearing loss in the left ear, the issues 
have been recharacterized as described on the title page.


FINDINGS OF FACT

1.  The Veteran likely had significant noise exposure while 
serving as a military policeman in the Navy Reserves.  

2.  The Veteran currently has hearing loss in the left ear to 
an extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current hearing loss in the left ear is related to service.  

3.  Competent medical evidence establishes that the Veteran 
does not have hearing loss in the right ear to an extent 
recognized as a disability for VA purposes.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for hearing loss in the left 
ear are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).  

2.  The criteria for service connection for hearing loss in the 
right ear are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Given the favorable disposition of the claim for service 
connection for hearing loss in the left ear, the Board finds 
that all notification and development actions needed to fairly 
adjudicate this appeal have been accomplished.  

Regarding the claim for service connection for hearing loss in 
the right ear, as will be explained below, this claim lacks 
legal merit in the absence of a diagnosed disability; 
therefore, VA's duties to notify and assist are not applicable 
to this particular claim on appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Even so, the Board notes that a 
September 2004 pre-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his service connection claim, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the need 
for him to advise VA of and to submit any evidence in his 
possession that was relevant to the claim.  This letter met 
VA's content of notice and timing of notice requirements.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the Veteran was not provided the notice required by 
Dingess/Hartman until March 2006, after the rating decision on 
appeal, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
With respect to the service connection claim that has been 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran in not notifying him of the evidence pertinent to 
these elements prior to the issuance of the initial rating 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claims, and as warranted by law.  In 
compliance with the Board's remand, the Veteran was afforded a 
VA examination and a medical opinion was obtained and the claim 
readjudicated in a March 2009 supplemental statement of the 
case.  The record also contains copies of available service 
treatment records, naval medical facility treatment records, 
additional audiological examination reports, and statements 
submitted by the Veteran.  In summary, VA's duties to notify 
and assist claimants in substantiating a claim for VA benefits 
have been considered and satisfied.    



II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that is 
related to an injury or disease in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

The Board observes that, with respect to the appellant's Navy 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing INACDUTRA.  See 
38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 
(2008).  Therefore, for disorders claimed to have been incurred 
or aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection may be presumed for certain chronic 
diseases, including sensorineural hearing loss, which develop 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101(3), 
1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 3.307, 
3.309(a) (2008).

When a claimant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The appellant asserts that his exposure to loud noise while in 
service, particularly during his first period of active duty, 
has caused the claimed bilateral hearing loss.  

A March 1985 Navy audiogram report shows that, on audiological 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-10
10
LEFT
10
0
5
5
25

A September 1986 Navy audiogram report shows that, on 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
0
LEFT
15
5
10
15
25




An August 1987 Navy audiogram report shows that, on 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
20
LEFT
25
10
10
15
25

A January 1988 Navy audiogram report shows that, on 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
35
10
10
15
30

A December 1988 Navy audiogram report shows that, on 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
10
LEFT
15
10
10
15
25

A March 1998 Navy Reserve annual ground examination report 
shows that, on audiological testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
10
LEFT
5
5
10
20
30


An August 2005 Navy Reserve audiogram report shows that, on 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
30
LEFT
10
5
20
30
45

During a September 2008 VA audiological examination, the 
Veteran indicated that he worked in aircraft maintenance on 
flight lines and wore hearing protection and a helmet, while on 
active duty from 1985 to 1989 and from 2001 to 2002.  He also 
reported that in the reserves he was a military policeman and 
had to do weapons qualifications twice a year.  As a policeman 
in civilian life, he had to go to the firing range for 
qualifications each year after his initial police academy 
training.  On audiological testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
20
LEFT
10
15
15
35
45

The Veteran's speech recognition score using the Maryland CNC 
Word List was 96 percent in both ears.  The diagnoses included 
within normal hearing in the right ear and mild to moderate 
noise notch hearing loss from 3000 to 6000 Hertz in the left 
ear.  The examiner added that a significant change could be 
found at 3000 and 4000 Hertz when his results were compared to 
those in 1985, with 6000 Hertz remaining stable through the 
years.  No tests were found for his period of active duty from 
2001 to 2002, so it could not be said if a change occurred 
during that period.  The examiner concluded that the 
appellant's hearing loss is more likely than not somewhat 
related to noise exposure, but some of this noise exposure has 
occurred during his reserve duty and some exposure occurred 
while shooting on a range as a part of being a policeman in the 
private sector.

In December 2008 addendum, the VA examiner noted that, as 
stated in the September 2008 examination report, after a review 
of the claims file, the loss on the left side is more likely 
than not somewhat related to noise exposure; that the slight 
change at 3000 and 6000 Hertz (10 decibels) on the left between 
1985 and 1988 cannot be considered significant; and that still 
no significant changes were noted in 1998 compared to the 1985 
baseline.  Although the "test from 200[5]" would indicate a 
significant change from his 1985 baseline from 3000 to 6000 
Hertz on the left, no tests are available for his active duty 
time in 2001 and 2002; therefore it cannot be determined if 
that loss was present in 2001 and 2002.  The mild to moderate 
higher frequency hearing loss from 3000 to 6000 Hertz on the 
left follows a typical noise-related pattern.  After reviewing 
the hearing screenings from 1985-1988, which were taken during 
the time that the Veteran worked around aircraft on a flight 
line, no significant changes were noted in his hearing.  Any 
loss which occurred after that time is more likely than not due 
to noise exposure, both as a police officer in the military and 
as a civilian.  The examiner concluded that the right ear has 
remained stable from 1985 through the present time.

Service treatment records reflect no complaints or findings of 
hearing loss in the right ear.  It was not until an August 2005 
audiological examination that the Veteran was found to have 
compensable hearing loss in the left ear.  Although the Veteran 
was not specifically diagnosed with hearing loss of either ear 
during either period of active duty, the Board notes that the 
absence of in-service evidence of hearing loss is not fatal to 
the claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 
38 C.F.R. § 3.385, as noted above), and a medically sound basis 
for attributing such disability to service, may serve as a 
basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  



A.  Left Ear

First addressing the question of current disability, the Board 
notes that both the August 2005 and September 2008 audiometric 
testing results clearly establish hearing loss disability in 
the left ear as defined in 38 C.F.R. § 3.385.  The question 
remains, however, as to whether there exists a medical nexus 
between such hearing loss and service.  

Considering the circumstances of the Veteran's service, his 
report that he wore a helmet and hearing protection while 
working around aircraft on the flight line, and the VA 
examiner's statements that no significant changes were noted in 
Veteran's hearing during the first period of active duty and no 
test results were available for the second period of active 
duty, the Veteran was likely exposed to some, and possibly 
significant, noise exposure from the firing of weapons as a 
policeman in service (while in the reserves) and as a civilian.  
In addition, the Veteran is competent to assert the occurrence 
of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the Veteran's assertions of in-
service noise exposure as credible at least with regard to his 
reserve duty as a military policeman.  The Board also finds 
that the record presents an objective basis for attributing the 
Veteran's current hearing loss in the left ear to service.

The Board finds that the opinions provided by the VA examiner 
in September and December 2008 do not preclude service 
connection for the Veteran's left ear hearing loss.  The VA 
examiner indicated that such hearing loss was likely due to 
both military and civilian noise exposure.  For service 
connection, in-service noise exposure need not be the only 
source of acoustic trauma; it must only be a contributing 
source.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By reasonable 
doubt is meant one that exists because an approximate balance 
of positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Considering the totality of the evidence, to include the 
Veteran's credible assertions of in-service noise exposure as a 
military policeman and since service, the nature of the 
disability, and affording him the benefit of the doubt on the 
question of in-service injury and medical nexus, the Board 
concludes that the criteria for service connection for hearing 
loss in the left ear are met.

B.  Right Ear

As shown above, the in-service (to include for the reserves) 
and the post-service audiometric and speech recognition testing 
results do not establish a current hearing loss disability in 
the right ear as defined by 38 C.F.R. § 3.385.  Significantly, 
the Veteran has not presented competent, probative evidence 
with numerical audiometric testing results that meet the 
requirements of that regulation for the right ear.  Therefore, 
the Board finds that the Veteran does not have a hearing loss 
disability in the right ear for VA purposes.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, the 
competent, probative evidence establishes that the Veteran does 
not have hearing loss to the extent needed to constitute a 
disability under section 3.385, the current disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for hearing loss in the right ear 
must be denied because the first essential criterion for a 
grant of service connection-evidence of current disability-
has not been met.



ORDER

Service connection for hearing loss in the left ear is granted.

Service connection for hearing loss in the right ear is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


